Title: From Alexander Hamilton to Benjamin Stoddert, 5 June 1800
From: Hamilton, Alexander
To: Stoddert, Benjamin


          
            Sir,
            NY. M June 5th. 1800
          
          Enclosed are Proceedings of Courts Martial in the cases of Lt. Loring and Dwight—Also the Proceedings of a Court Martial held at Fort Jay on the twenty third of April, of which Captain Elliot Cochran was President, and Lieut. Hancock Judge Advocate—
          They have all been acted upon—
          S of War.
        